DETAILED ACTION
In response to remarks filed on 12 December 2021
Status of Claims
Claims 1-3 and 5-13 are pending;
Claims 1 and 5 are currently amended;
Claims 2, 3 and 6-12 were previously presented;
Claim 4 is cancelled;
Claim 13 is new;
Claims 1-3 and 5-13 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 12 December 2021 have been fully considered and they are moot since a new reference is being used to reject the claims herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jennings (U.S. Patent No. 9,255,453).
As to Claim 1, Jennings discloses a closure arrangement for use on a rotating control device used during managed pressure drilling, said closure arrangement used for the installation of a bearing assembly inserted into a body (#14), said body defining an upper circular opening and comprising an outer circumferential edge, said closure arrangement comprising:
- a closure collet comprising:
- a top section comprising an outwardly protruding shoulder (Annotated figure A, “a”) and an inwardly protruding shoulder (Annotated figure A, “b”); and a plurality of spaced apart fingers (#19) extending downwardly therefrom forming a middle section and a bottom section of said 
- a collet lock ring (#13) slidingly moved between a first position defined by the middle section of the closure collet and a second position proximate the bottom section of the closure collet (Figures 3 and 4), the collet lock ring comprising a solid piece having two or more ears (#34A, #34B);
- lifting means attached to said two or more ears (Column 6, Lines 43-46); and 
wherein, when the closure arrangement is in use, the bearing assembly is securely inserted into said body and the collet lock ring is secured around the bottom section of the closure collet (Figure 4).


    PNG
    media_image1.png
    620
    686
    media_image1.png
    Greyscale

Figure A. Shoulders (Jennings)

Claim 2, Jennings discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jennings also discloses wherein the inwardly protruding shoulder of the closure collet (Annotated Figure A, “b”) is adapted to fit a complementary cavity located on said bearing assembly (Figure 4).
As to Claim 3, Jennings discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jennings also discloses wherein the closure collet comprises a single piece comprising an upper section itself comprising a solid upper ring (#12), and a lower section comprising a plurality of flexible fingers (#19) integral with the upper section adapted to allow the expansion (Figure 3) of the lower part over the outer circumferential edge of the body when inserting or removing the closure arrangement therefrom.
As to Claim 5, Jennings discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jennings also discloses wherein the lifting means (#34A, #34B) comprise commercially available eye bolts intended for lifting.
As to Claim 6, Jennings discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jennings also discloses wherein the inwardly protruding shoulder of the collet is adapted to be inserted between a first piece and a second piece on the bearing assembly wherein the first piece is adjacent to the second piece and wherein the collet does not create a rotational lock to said bearing assembly (Figure 4).
As to Claim 8, Jennings discloses the invention of Claim 3 (Refer to Claim 3 discussion). Jennings also discloses wherein the closure collet fingers further comprise a shallow inward facing taper (Bottom tip of #19) adapted to engage with a shallow outward facing taper positioned on an upper outside circumferential edge of the body (Figure 1).
As to Claim 9, Jennings discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jennings also discloses wherein the closure collet is also adapted to expand over a lip (Top of #14) located on the upper edge of the body.
As to Claim 10, Jennings discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jennings also discloses wherein the closure collet and the body each comprise complimentary tapers (Bottom tip of #19 and top of #14) adapted to mutually engage one another to guide and center the bearing assembly during the process of lowering the bearing assembly within the circular opening of the body (Figure 4).
Claim 11, Jennings discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jennings also discloses wherein when the bearing assembly is fully seated in the body, the closure collet is secured to the body by fitting engagement of the upward facing tapered face on the bottom of the collet with the downward facing lower tapered face on the body (Figure 4).
As to Claim 13, Jennings discloses a closure arrangement for use on a rotating control device used during managed pressure drilling, said closure arrangement comprising: 
- a bearing assembly (#11); 
- a body (#14) defining an upper circular opening and having an outer circumferential edge, wherein said bearing assembly is inserted therein 
- a closure collet comprising: 
- a top section having an outwardly protruding shoulder (Annotated figure A, “a”) and an inwardly protruding shoulder (Annotated figure A, “b”); and a plurality of spaced apart fingers (#19) extending downwardly therefrom forming a middle section and a bottom section of said collet; said fingers arranged to securely and removably fit around said outer circumferential edge of said body (Figure 4);
- a collet lock ring (#13) slidingly moved between a first position defined by the middle section of the closure collet and a second position proximate the bottom section of the closure collet (Figures 3 and 4), the collet lock ring comprising a solid piece having two or more ears (#34A, #34B); and
wherein, when the closure arrangement is in use, the bearing assembly is securely inserted into said body and the collet lock ring is secured around the bottom section of the closure collet (Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (U.S. Patent No. 9,255,453) in view of Budde et al (U.S. Patent No. 5,553,667).
Claim 7, Jennings discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jennings is silent about wherein upon installation of the bearing assembly is maintained in alignment with the body with anti-rotation pins. Budde discloses upon installation of the bearing assembly is maintained in alignment with the body with anti-rotation pins (Budde: Plug in column 8, lines 9-12). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to upon installation of the bearing assembly maintain an alignment with the body with anti-rotation pins. The motivation would have been to lock a desired position when needed. 
As to Claim 12, Jennings discloses a method of securing a bearing assembly into a body during managed pressure drilling operations, said body having an upper circumferential opening defining a circular aperture, wherein said method comprises:
Providing a closure arrangement according to any one of claims 1 to 11 (Refer to Claims 1 to 11 discussions);
Securing the collet to the bearing assembly (Figures 1-4. The method step is capable of being performed with the structure);
Securing a lift sling to lifting hooks located on the collet ring (Figures 1-4. The method step is capable of being performed with the structure);
Lifting the bearing assembly (Figures 1-4. The method step is capable of being performed with the structure);
Aligning the bearing assembly over the circular aperture in the body (Figures 1-4. The method step is capable of being performed with the structure);
Lowering the bearing assembly into the circular aperture in the body (Figures 1-4. The method step is capable of being performed with the structure);
Sliding the closure collet down to be secured around the bottom section of the collet by abutting a downward facing taper on the inside of the lock ring with an upward facing taper on the closure collet (Figures 1-4. The method step is capable of being performed with the structure); and
Removing the lift sling from the hooks located on the collet ring (Figures 1-4. The method step is capable of being performed with the structure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678